                                                                                               ILED
                                                                                    ■U.S. DIS TRiCT COURT
                IN    THE   UNITED        STATES    DISTRICT             COURT     FOR           USTA OIV.
                                SOUTHERN DISTRICT              OF    GEORGIA
                                         AUGUSTA DIVISION                           20HAR: 2«4 PM 1-02
                                                    •k
UNITED    STATES      OF AMERICA
                                                    •k
                                                                                   CLERK.
                                                                                         SO .   G IST. OF GA.
                                                    k
               V.                                                             CR    119-07 8
                                                    k


JAMES STUART FALLER,               II               k




                                               ORDER




        Before the Court is Defendant James Stuart Faller, II's motion

to     alter/amend          this        Court's     March            12,     2020        Ord er         denying

Defendant's motion               for hearing        and temporary                restraining              order.

(Doc.    7.         Defendant         bases   his   motion           on     Federal       RuJ. e     of    Civil


Procedure 59(e) .           For the following reasons,                       Defendant' s motion is

denied.


        "Although         the    Federal      Rules       of        Criminal        Proced ure          do      not


specifically          authorize          motions         for        reconsideration.                both        the


Supreme Court and [the Eleventh Circuit] have permitted parties to

file    such    motions          in     criminal    cases."                See     Serrano         V.     United


States,       411    F.   App'x       253,    255   (11th Cir.               2011)       (cilf ing United

States V.      Phillips,         597 F.3d 1190,           1199-1200          (11th Cir.            2010) .       In

deciding such motions,                  courts rely on the standards ap olicable                                 to


a    motion    for    reconsideration             filed        in    a     civil    case        p ursuant        to

Rule 59.       See United States v.               Brown,       No.       3:18-cr-89-J- 34JRK,                2019

WL 7067091,         at *1       (11th Cir.     2019) .         The movant must s low "(1)                        an


intervening change in controlling law;                              (2) the availabi lity of new
evidence; [or] (3) the need to correct clear error          Dr   manifest


injustice."     Id.

        Defendant has made none of the required showings.    Therefore,

Defendant's motion (Doc. 7) is DENIED.

    ORDER ENTERED at Augusta, Georgia, this            da y of March,

2020.




                                      j. raeom^-hall,'eH     F gUDGE
                                      UNITED ^TATES DISTR    CT COURT
                                      SOUTHED DISTRICT 0 ' GEORGIA
